o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-140943-14 uil the honorable douglas a collins member u s house of representative sec_111 green street se gainesville ga attention ----------------- dear congressman collins i am responding to your date inquiry on behalf of your constituent ---------- ------------------ ----------------- asked for verification of several claims listed in an email about supposed changes to the internal_revenue_code the code effective on date the claims are listed below with our responses top income_tax bracket went from to the american taxpayer relief act of raised the top income_tax bracket from percent to percent this rate applies to married individuals whose combined income exceeds dollar_figure per year heads of households earning more than dollar_figure per year unmarried individuals earning more than dollar_figure per year it applies only to income in excess of those amounts this rate change took effect on date top income payroll tax went from to conex-140943-14 the term income payroll tax is not a term used in the code but may refer to employment_taxes including federal_insurance_contributions_act fica_taxes commonly referred to as social_security_tax medicare_tax and additional medicare_tax admt and income_tax_withholding under the fica sec_3101 through of the code employers and employees pay social_security and medicare taxes on wages the employee portion of these taxes is withheld by the employer from wages for the social_security_tax rate is percent and the medicare_tax rate is dollar_figure percent additionally social_security_tax has a wage_base limit maximum wage subject_to the tax for that year of dollar_figure for the wage_base limit applies to social_security_tax but not to medicare_tax beginning in the percent admt applies to an individual’s wages compensation and self-employment_income that exceed a threshold_amount based on filing_status the threshold amounts are dollar_figure for married filers dollar_figure for single filers dollar_figure for married_filing_separately employers are responsible for withholding admt on an individual’s wages paid in excess of dollar_figure in a calendar_year beginning in the pay_period in which the employer pays wages in excess of the dollar_figure threshold to an employee for more information about the admt please visit www irs gov questions-and-answers-for-the- additional-medicare-tax the tax relief unemployment insurance reauthorization and job creation act of reduced the withholding rate for the social_security_tax from percent to percent for although the employer rate remained pincite percent and the congress extended the reduction for the temporary percent reduction in the employee portion of social_security_tax was not extended by the american taxpayer relief act of the current and historical rates for both social_security_tax and medicare_tax are available on the social_security administration website at www ssa gov taxrates except for the percent reductions in the employee social_security_tax rate in and the rates for social_security and medicare have not changed since the 1990s generally employers withhold federal_income_tax based on allowances claimed by employees on form_w-4 employee’s withholding allowance certificate the rate at which income_tax_withholding will apply varies depending on the information provided to the employer by an employee on the form_w-4 capital_gains_tax went from to conex-140943-14 the american taxpayer relief act of increased the maximum capital_gains_rate from percent to percent the change took effect on date dividend tax went from to we tax qualified dividends at the same rates as long term capital_gains under sec_1 of the code the maximum_tax rate on qualified dividends therefore increased when the capital_gains_rate increased from percent to percent in as a result of the american taxpayer relief act estate_tax went from to in the top rate of the federal estate_tax wa sec_55 percent this rate was paid_by estates valued higher than dollar_figure on the excess over dollar_figure since federal legislation has changed the top rate of the federal estate_tax as follows year top federal estate_tax rate currently the top federal estate_tax rate i sec_40 percent no current law will cause the top federal estate_tax rate to increase above percent in all these changes were passed under the affordable_care_act the affordable_care_act affected only the additional medicare_tax described in our response to question most of the changes resulted from the american taxpayer relief act of i hope this information is helpful if you have any questions please contact me or ----------------------------- at ----- ------------ sincerely andrew j keyso associate chief_counsel income_tax and accounting
